Citation Nr: 1621483	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a cardiac disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetic retinopathy.

5.  Entitlement to service connection for diabetic nephropathy and chronic kidney failure.

6.  Entitlement to service connection for neuropathy of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, entitlement to service connection for diabetic retinopathy, and entitlement to service connection for neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is evenly balanced regarding whether the Veteran had active duty service in the Republic of Vietnam between January 9, 1962 and May 7, 1975.

2.  The Veteran has been diagnosed with type 2 diabetes mellitus and coronary artery disease during the appeal period.  

3.  A preponderance of the evidence establishes the Veteran's diabetic nephropathy and chronic kidney failure are causally related to his service-connected diabetes mellitus.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, Agent Orange exposure is presumed.  38 U.S.C.A. §1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  

2.  Entitlement to service connection for type 2 diabetes mellitus and coronary artery disease is presumed.  38 U.S.C.A. §§ 1110, 1131; 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).

3.  The Veteran's diabetic nephropathy and chronic kidney failure are proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Board remanded this case in April 2014 in order for the AOJ to verify the Veteran's in-country service in Vietnam.  Following remand, all appropriate steps were taken to verify the Veteran's Vietnam service, including contacting the Joint Services Records Research Center, Naval History and Heritage Command; National Archives and Records Administration, and Gray Research Center.  Responses from each of these organizations are of record.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that additional medical inquiry is in order.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disorder; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a nexus between the claimed in-service disease or injury and the present disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran who served on active duty in the Republic of Vietnam between the periods from January 9, 1962 to May 7, 1975, is presumed to have been exposed to certain herbicide agents including Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, service-connection for certain diseases, including type 2 diabetes and coronary artery disease will be presumed.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts he served on active duty in Vietnam when he went ashore in January 1962 when the USS Princeton, on which he was serving, stopped in Da Nang.  He asserts entitlement to service connection for diabetes mellitus and coronary artery disease should be granted due to the presumption associated with exposure to Agent Orange.  He also asserts entitlement to service connection is warranted for diabetic nephropathy and chronic kidney disease because both developed secondary to service-connected diabetes mellitus.  

Turning to the evidence, the Board recognizes VA is not able to verify the Veteran's active duty service in Vietnam.  The record reveals the Veteran served aboard the USS Princeton LPH5, and that it was in the official waters of Vietnam in January 1962.  See February 2016 AMC Memo.  The USS Princeton operated as troop transport with helicopters and smaller vessels transporting troops on and off shore in Vietnam during the relevant time period.  Id.  Deck logs do not state, however, that the USS Princeton "anchored, moored, or docked" in Da Nag, Vietnam in January 1962.  Id. 

On the other hand, an investigation of the Navy Deck Logs performed by The National Archives reveals the USS Princeton "stopped" in Da Nang, Vietnam on January 26, 1962.  See December 2011 statement from The National Archives.  In a March 2016 statement, the Veteran states he went ashore on this date, and he recalls placing two collect telephone calls from Da Nang to his parents in Colorado while ashore.  

Given the findings by The National Archives, the Board finds that the USS Princeton did indeed stop in Da Nang on January 26, 1962.  The record also clearly establishes the Veteran was serving aboard the USS Princeton at this time.  See February 2016 AMC memo.

The only remaining inquiry is whether the Veteran went ashore when the USS Princeton was stopped in Da Nang on January 26, 1962, thus establishing in-country service in Vietnam.  The Veteran is competent to describe his location on a particular date, January 26, 1962.  He is also competent to recall going ashore and placing two telephone calls to his parents specifically from Da Nang.  

The Board recognizes that the embarkation slips of record do not reveal the Veteran went ashore to Da Nang in January 1962.  See military personnel records.  On the other hand, there are no official records specifically refuting the Veteran's claim that he went ashore on January 26, 1962.  For example, there are no duty slips, sick call records, or any other official documents verifying the Veteran's location on January 26, 1962.  Under these circumstances, reasonable doubt exists as to the Veteran's physical location on January 26, 1962.  Resolving reasonable doubt in his favor, in-country service in Vietnam is established.  As a result, exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran has been diagnosed with type 2 diabetes mellitus and coronary artery disease during the appeal period.  Because he was exposed to Agent Orange during service, entitlement to service connection for both disabilities is presumed.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran has also been diagnosed with diabetic nephropathy and chronic kidney disease stage III, secondary to diabetes.  See September 2009 nephrology attending note; May 2008 medical service progress note.  Because service-connection is now in effect for diabetes mellitus, any disabilities which are proximately due to this condition likewise will be service connected.  38 C.F.R. § 3.310(a).  The competent evidence of record describes the Veteran's nephropathy as diabetic in nature, and the competent evidence also diagnoses him with chronic kidney disease secondary specifically to diabetes.  Based on this evidence, the Veteran is entitled to service connection for both diabetic nephropathy and chronic kidney disease.  Id.


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for coronary artery disease is granted.

Entitlement to service connection for diabetic nephropathy and chronic kidney disease is granted.


REMAND

A VA examination is required to determine whether the Veteran's hypertension is etiologically related to active service or proximately due to his diabetes mellitus.  A VA examination is also required to determine whether the Veteran has diabetic retinopathy and neuropathy of the upper and lower extremities, and, whether these conditions are etiologically related to service or a service-connected disability.  

While the Veteran has been diagnosed with hypertension, there is no competent evidence of record indicating it was incurred in, or is otherwise etiologically related to, active service or a service-connected disability.  The Board recognizes there is a relationship between diabetes mellitus and hypertension, and thus, because service-connection is now in effect for diabetes mellitus, the record raises a reasonable possibility that the Veteran's hypertension is etiologically related to service.  A VA examination is therefore warranted.  

The record contains conflicting information regarding the nature of the Veteran's eye condition.  A May 2008 diabetic teleretinal imaging eye consult note documents no evidence of diabetic retinopathy in either retina.  Instead, the Veteran was diagnosed with central retinal vein occlusion, and there is no indication the condition is due to service or any service-connected disability.  On the other hand, February 2008 and September 2008 VA treatment records reveal the Veteran saw a retina specialist at Denver Omni Eye Clinic in Cherry Creek.  The February 2008 report indicates the Veteran's private doctor was "not sure what caused swelling in the eye, maybe the DM and medications."  The May 2008 report references photos of the Veteran's retinopathy which were sent by his private physician.  

There is no competent evidence of record specifically describing the Veteran's retinopathy as being diabetic in nature, or indicating his retinopathy is otherwise etiologically related to service.  On remand, efforts should be made to obtain the Veteran's private treatment records from Denver Omni Eye Clinic, and a VA examination should be performed to clarify the diagnosis and to determine the etiology of any eye condition.   

Finally, the record does not contain a current diagnosis of neuropathy of the upper or lower extremities.  Treatment records in September 1997, December 1999, January 2001, and October 2002 are negative for neuropathy.  Absent a current diagnosis, service connection for peripheral neuropathy may not be established.  Due to the Veteran's symptoms, however, the record raises a reasonable possibility that he suffers from neuropathy of the upper and lower extremities.  Because he was exposed to Agent Orange during active service, a current diagnosis of peripheral neuropathy is sufficient to establish entitlement to service connection on a presumptive basis.  Thus, a VA examination should be performed to determine whether the Veteran has peripheral neuropathy related to service or diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Reasonable efforts should be made to obtain the Veteran's private treatment records at Denver Omni Eye Clinic in Cherry Creek, Colorado, pertaining to treatment to the Veteran's eyes in or around February 2008.  This includes, at the very least, requesting that the Veteran complete a release form so that the records may be requested on his behalf.  The Veteran should also be advised of his right to obtain the records himself and submit them to VA.  All efforts to obtain the Veteran's records should be recorded in the claims file.

2.  After the above has been completed, schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of any eye disorder, hypertension, or neuropathic disorder.  The entire claims file as encompassed in VBMS and Virtual VA files should be made available to, and be reviewed by, the examiner in conjunction with the examination, such review should be noted in the examination report.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) any eye disorder, hypertension, or neuropathic disorder had its onset during, or is otherwise etiologically related to, the Veteran's active service, or a service-connected disability, to include diabetes mellitus.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


